DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, and 11-14 allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose or singly or in combination or render obvious A method for managing automatic standby of an audio/video decoding system, wherein the method comprises: 
obtaining information representing a program being broadcast by said system, referred to as the target program; 
making a search for programs similar to the target program in accordance with one or more predefined similarity criteria in a database of information representing programs previously broadcast by said system, the broadcasting of these programs having been interrupted by a standby; 
determining a duration-of-inactivity threshold according to the number of programs in the database similar to the target program; 
initiating a standby procedure for the system if no interaction is found between a user and the system during a period equal to the duration-of-inactivity threshold determined after the end of the target program.
Yu et al. (US 20110197230), Marotti (US 20080122934), and Barkai et al. (US 20140317237) are the closest prior art relating to the applicant’s claimed invention.

Yu teaches receiving and storing EPG information distributed by the headend, determining whether the program is a series and which episodes the user has missed from the first episode to the current episode, wherein a local table of missed programs is updated, and the programs are missed due to a user terminal being in a non-working status.  
However, Yu does not explicitly teach determining a duration of inactivity threshold according to the number of programs in the database similar to the target program, initiating a standby procedure if not interaction is found between a user and the system during a period equal to the duration of inactivity threshold determined after the end of the target program.  

Marotti teaches a predetermined period of time of non-use, and teaching the display to automatically turn off and the audio/video messaging device sent into a standby mode within in a predetermined period time of non-use.  
However, Marotti does not explicitly teach a determination of a duration of inactivity threshold according to the number of programs in the database similar to the target program, or initiating a standby procedure if no interaction is found during a period equal to the duration of inactivity threshold.   

Barkai teaches dynamically calculating a threshold based on time of arrival of the first content, and the number of contents delivered.  
However, Barkai does not explicitly teach a determination of a duration of inactivity threshold according to the number of programs in the database similar to the target program, or initiating a standby procedure if no interaction is found during a period equal to the duration of inactivity threshold.

With respect to claim 9, the prior art of record fails to disclose or singly or in combination or render obvious A device adapted for managing automatic standby of an audio/video decoding system, wherein the device comprises circuitry causing the device to perform: 
obtaining information representing a program being broadcast by said system, referred to as the target program; 
seeking programs similar to the target program in accordance with one or more predefined similarity criteria in a database of information representing programs previously broadcast by said system; 
determining a duration-of-inactivity threshold according to the number of programs in the database similar to the target program; 
initiating a standby procedure for the system if no interaction is found between a user and the system during a period equal to the duration-of-inactivity threshold determined after the end of the target program.
Yu et al. (US 20110197230), Marotti (US 20080122934), and Barkai et al. (US 20140317237) are the closest prior art relating to the applicant’s claimed invention.

Yu teaches receiving and storing EPG information distributed by the headend, determining whether the program is a series and which episodes the user has missed from the first episode to the current episode, wherein a local table of missed programs is updated, and the programs are missed due to a user terminal being in a non-working status.  
However, Yu does not explicitly teach determining a duration of inactivity threshold according to the number of programs in the database similar to the target program, initiating a standby procedure if not interaction is found between a user and the system during a period equal to the duration of inactivity threshold determined after the end of the target program.  

Marotti teaches a predetermined period of time of non-use, and teaching the display to automatically turn off and the audio/video messaging device sent into a standby mode within in a predetermined period time of non-use.  
However, Marotti does not explicitly teach a determination of a duration of inactivity threshold according to the number of programs in the database similar to the target program, or initiating a standby procedure if no interaction is found during a period equal to the duration of inactivity threshold.   

Barkai teaches dynamically calculating a threshold based on time of arrival of the first content, and the number of contents delivered.  
However, Barkai does not explicitly teach a determination of a duration of inactivity threshold according to the number of programs in the database similar to the target program, or initiating a standby procedure if no interaction is found during a period equal to the duration of inactivity threshold.

With respect to claim 13, the prior art of record fails to disclose or singly or in combination or render obvious A method for managing automatic standby of an audio/video decoding system, wherein the method comprises: 
obtaining information representing a target program being broadcast by the audio/video decoding system; 
determining an amount of programs similar to the target program in accordance with one or more predefined similarity criteria in a database of information representing programs previously broadcast by the audio/video decoding system, the broadcasting of the previously-broadcasted programs having been interrupted by a standby; 
determining a duration-of-inactivity threshold according to the amount of programs in the database similar to the target program; 
initiating a standby procedure for the audio/video decoding system if no interaction is found between a user and the audio/video decoding system during a period equal to the duration-of-inactivity threshold determined after an end of the target program.
Yu et al. (US 20110197230), Marotti (US 20080122934), and Barkai et al. (US 20140317237) are the closest prior art relating to the applicant’s claimed invention.

Yu teaches receiving and storing EPG information distributed by the headend, determining whether the program is a series and which episodes the user has missed from the first episode to the current episode, wherein a local table of missed programs is updated, and the programs are missed due to a user terminal being in a non-working status.  
However, Yu does not explicitly teach determining a duration of inactivity threshold according to the number of programs in the database similar to the target program, initiating a standby procedure if not interaction is found between a user and the system during a period equal to the duration of inactivity threshold determined after the end of the target program.  

Marotti teaches a predetermined period of time of non-use, and teaching the display to automatically turn off and the audio/video messaging device sent into a standby mode within in a predetermined period time of non-use.  
However, Marotti does not explicitly teach a determination of a duration of inactivity threshold according to the number of programs in the database similar to the target program, or initiating a standby procedure if no interaction is found during a period equal to the duration of inactivity threshold.   

Barkai teaches dynamically calculating a threshold based on time of arrival of the first content, and the number of contents delivered.  
However, Barkai does not explicitly teach a determination of a duration of inactivity threshold according to the number of programs in the database similar to the target program, or initiating a standby procedure if no interaction is found during a period equal to the duration of inactivity threshold.

Claims 2-8, 11, 12, and 14 are allowable as being dependent from the allowable claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426


/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426